Citation Nr: 1810803	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  17-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active service from January 1962 to January 1964.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Tinea pedis manifested during service and have been recurrent since service separation, and the Veteran currently has recurrent episodes of tinea pedis.   


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinea pedis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran has recurrent tinea pedis that first manifested in active service.  Service treatment records show that upon enlistment examination in September 1961, examination of the feet and skin was normal except for findings of scars on the left wrist, face, lip and back.  Service treatment records show that in May 1963, the Veteran sought treatment for a fungus between his toes on the left foot.  He was prescribed foot soaks, foot powder, and an ointment.  Service separation examination dated in November 1963 indicates that physical examination of the feet and skin was normal.  The Veteran separated from active service in January 1964.   

The Board finds that there is competent and credible evidence that tinea pedis has been recurrent since service separation, and the Veteran currently has recurrent episodes of tinea pedis.  In a March 2014 informal claim for compensation, the Veteran stated that when he was based in Germany in the winter of 1962 to 1963, he suffered frostbite on a 3 day and night field training exercise.  He stated that he was a guard and he mostly stood still.  He indicated that standing still in the cold and snow prevented good circulation to his feet and he got this on the second night.  He believed that his feet were so cold and they ached and it felt like little pins sticking in his feet.  He indicated that not long after that episode he started noticing a fungus on my feet.  He indicated that he went to the dispensary and was given foot soaks and powder.  The Veteran stated that he had problems with this foot fungus off and on ever since the frostbite episode.  He stated that his feet hurt to walk on at times. 

Post service VA treatment records show that in March 2014, the Veteran established care with VA for a foot problem.  He reported having itching and a fungal infection.  The June 2014 VA examination report indicates that the diagnosis was tinea pedis, which was noted to be an infectious skin condition.  The VA examination report indicates that service treatment notes from May 1962 indicate that the Veteran had a foot fungus during military service.  The Veteran reported that from that time forward, he has had waxing and waning of itching and flaking between his toes until recently.  It was noted that in April 2014, he was treated with oral fluconazole 100 milligrams for 30 days and this appeared to have been effective in curing his tinea pedis since currently he has no evidence of tinea pedis.  

In a September 2014 notice of disagreement and statement in support of his claim, the Veteran stated that while stationed in Germany in 1962 and 1963, it was very cold and there was one episode of frostbite that he believed is why he had foot problems since then.  He stated that he was put on guard duty during "war games" and they were not to move from the spot where they had been assigned.  He stated that there was snow on the ground and he was not able to walk around to keep the blood flowing in his feet and his feet became frostbitten.  He stated that the Army Command ordered his captain to bring the soldiers back in from the biting cold and it took many hours for his feet to stop hurting.  He stated that from that point on, he had burning and tingling in his feet and that was the start of the foot fungus that he has.  

In September 2014, the Veteran's spouse submitted a statement in support of the Veteran's claim.  The Veteran's spouse stated that the Veteran never complained about his feet having a stinging and burning sensation like he did when he was discharged from the U.S. Army.  The spouse indicated that when the Veteran returned from his duty station in Germany, he complained about his feet hurting and he has had problems with his feet having the sensations of burning and tingling.  The spouse stated that there have been numerous times throughout the years that he has had a foot fungus and for years, he tried treating the fungus himself.  She stated that the Veteran put up with his feet hurting since it was a problem that occurred off and on.  She stated that the cold weather always made him complain more about his feet.   

An April 2015 VA primary care treatment record indicates that the Veteran reported having continued problems with a foot fungus.  Medications were written for a foot fungus.  

In a June 2017 VA Form 9 and statement, the Veteran stated that he still had issues with his feet related to the frostbite.   

The Board finds that the Veteran's statements regarding the foot fungus or tinea pedis in service and experiencing episodes of foot fungus or tinea pedis since service to be competent and credible.  The Veteran is competent to testify as to observable symptoms such itching or flaking skin.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including service in Germany from September 1962 to January 1964.  The Board finds the Veteran's statements and his spouse's statements to be sufficient proof of recurrent symptoms and episodes of foot fungus since service separation.  As noted above, the June 2014 VA examination indicates that the Veteran's infectious skin disorder of the feet was diagnosed as tinea pedis.  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's recurrent tinea pedis that first manifested in service, has been recurrent since service, and still exists.  There is competent and credible evidence that weighs in favor of the claim.  There is competent and credible evidence that the Veteran had a foot fungus in active service.  There is competent and credible evidence that the Veteran has had recurrent tinea pedis since service separation, this disorder waxes and wanes, and he still had episodes of a foot fungus or tinea pedis.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinea pedis is warranted.  The claim is granted. 


ORDER

Entitlement to service connection for tinea pedis is granted.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


